      Case: 4:20-cv-01218-SRC Doc. #: 1 Filed: 09/09/20 Page: 1 of 3 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 HOPE HALLER,                                            )
                                                         )        Cause No:
       Plaintiff                                         )
                                                         )
 v.                                                      )        JURY TRIAL DEMANDED
                                                         )
 AMERICAN FAMILY MUTUAL                                  )
 INSURANCE COMPANY, S.I.,                                )
                                                         )        Circuit Court Cause No: 2022-
         Defendant.                                      )        CC01095
                                                         )
                                                         )

                             DEFENDANT’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. Sections 1332, 1441, and 1446, Defendant American Family Mutual

Insurance Company, S.I. (“American Family”), by and through its undersigned attorney, hereby

removes this action from the Circuit Court of St. Louis City, State of Missouri, to the United States

District Court for the Eastern District of Missouri. In support of this Notice, American Family

states as follows:

         1.        On or about August 10, 2020, Defendant received a copy of Plaintiff’s Petition filed

in the Circuit Court of St. Louis City, State of Missouri, in the civil case styled Hope Haller,

Plaintiff v. American Family Mutual Insurance Company, S.I., Defendant, Cause No. 2022-

CC01095, seeking to recover on a breach of contract. (See Attached Notice from the State of

Missouri, Department of Insurance, Financial Institutions and Professional Regulation contained

in the attached “Exhibit A”.)

         2.        Pursuant to 28 U.S.C. Sections 1446(a) and E.D. Mo. L.R. 2.03, a copy of all

process, pleadings, orders and other documents now on file in the state court is attached hereto as

“Exhibit A”.
   Case: 4:20-cv-01218-SRC Doc. #: 1 Filed: 09/09/20 Page: 2 of 3 PageID #: 2




       3.       As described below, this Court has diversity jurisdiction over this civil action.

       4.       This case is properly removed to this Court pursuant to 28 U.S.C. sections 1332

and 1441, because it is a civil action wherein the amount in controversy exceeds the sum of

$75,000, exclusive of costs and interest, and it is between citizens of different States.

       5.       Plaintiff is a citizen of the State of Missouri and American Family is a foreign

insurance company incorporated in Wisconsin and with its principal place of business in the State

of Wisconsin.

       6.       This Notice of Removal is timely filed. American Family received a copy of the

Plaintiff’s Petition on August 10, 2020. See Exhibit A. This Notice of Removal is filed within

thirty (30) days after receipt by American Family of this “initial pleading against it setting forth

the claim for relief upon which such action or proceeding is based,” pursuant to 28 U.S.C. Section

1446(b).

       7.       This action is being removed to the District Court of the United States for the

district embracing the place where the action is pending. 28 U.S.C. Section 1441(a).

       8.       The amount in controversy is satisfied based upon the allegations in Plaintiff’s

Petition. Specifically, Plaintiff alleges that Plaintiff has uninsured motorist coverage in the amount

of $150,000, and further alleges that she is entitled to recovery up to the full amount of the policy

limit. See Exhibit A, Plaintiff’s Petition.

       9.       Because Plaintiff is suing American Family as an insured under the subject policy,

this matter is not a “direct action” within the meaning of 28 U.S.C. Section 1332(c). Anders v

Zurich Am. Ins. Co., Case No.: 4:1 CV 1803 RWS (E.D. Mo Dec. 17, 2015); Niesman v. Cincinnati

Ins. Co., 2006 WL 27213 (E.D. Mo. Jan. 5, 2006); Chinnock v. Safeco Nat’l. Ins. Co., 2010 WL

2803056 (W.D. Mo. July 15, 2010).
   Case: 4:20-cv-01218-SRC Doc. #: 1 Filed: 09/09/20 Page: 3 of 3 PageID #: 3




       10.     American Family will give Plaintiff written notice of the filing of this Notice of

Removal and shall file written notice of the filing of his Notice of Removal with the Circuit Court

of St. Louis City, State of Missouri, attaching a copy of this Notice of Removal.

       WHEREFORE, American Family gives notice that the matter styled as Hope Haller,

Plaintiff v. American Family Mutual Insurance Company, S.I., Defendant, Cause No. 2022-

CC01095, filed in the Circuit Court of St. Louis City, State of Missouri, is removed to the United

States District Court for the Eastern District of Missouri.

                                                  Respectfully submitted,




                                                  ___________________________
                                                  Stephanie A. Kennedy, #65741
                                                  800 Northwest Plaza Drive
                                                  St. Ann, MO 63074
                                                  (314) 542-0015
                                                  Fax (866) 292-8815
                                                  skenned2@amfam.com
                                                  Attorney for American Family Insurance
                                                  Company

                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that on September 9, 2020 this document was electronically
filed through the Court’s e-file system and a true and accurate copy of the foregoing document
was sent via electronic mail and U.S. Mail to:

Joseph V. Neill
5201 Hampton Ave.
St. Louis, MO 63109
EMAIL: neill5300@aol.com.

                                                  ___________________________
